ProSe 7 (Rev. 12/16) Compl aint for Empl oyment Discrimination



                                        UNITED STATES DISTRICT COURT CLER~S~~~~;N~~?~lOOUR1'
                                                                                                                                     FILED
                                                                         for the

                                                    Ltkbieh f\District of Vi f?_~                                           NOV 05 2018

                                                           V1    (fl/ltk_ ivision                                                       CLERK



                                                                           )
                                                                                   Case No.         7:;?cv s'-/ 5"
                                                                                                  (to be filled in by the Clerk 's Office)
                                                                           )
                                                                           )
                              Plaintiff(s)                                 )
(Write the full name of each plaintiff who is filing this complaint.
If the names ofall the plaintiffs cannot fit in the space above,           )       Jury Trial: (check one)    0     Yes      ~No
please write "see attached" in the space and attach an additional          )
page with the full list of names.)                                         )
                                 -v-
                                                                           )
                                                                           )
                                                                           )
 c:·L"-'1~~£u"~     -~b_S_~\_
             Defendant(s)
                                                                           )
                                                                           )
(Write the full name of each defendant who is being sued. If the           )
names of all the defendants cannot fit in the space above, please          )
write ·'see attached" in the space and attach an additional page
with the jitlllist of names.)                                              )



                              COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed .
                                 arne                                  -~\l~           L~e--__\Ja:hq£'1 __ __ _ _ __
                               Street Address                          __ :1 bg3     _ Ltttio£lvD~- Jlna.£l_ _ __ _
                               City and County
                                                                       - -'t--'-(\-'-\lcie~~u_t G-"~~ (o,u\t~---
                               State and Zi p Code
                                                                       - -V-~i4;u.____ ~~~- - - -
                               Telephone Number                        ___ Q.~b')~D-             3]_~_ <6____           _
                               E-mail Address
                                                                         J{~g.. Thl:ll"\ _~ ·6!'Ct."\ ~DL\_U)u.._,\\ ~-v~ ._-6-_o...v __
          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a govern ment agency, an organ izati on, or a corporation. For an indi vidual defendant,
                    include the person 's job or title (if known). Attach add itional pages if needed .


               Case 7:18-cv-00545-EKD Document 1 Filed 11/05/18 Page 1 of 7 Pageid#: 3                                                       Page I of 6
ProSe 7 (Rev. 12116) Compl aint for Employment Discrimination


                    Defendant No. 1
                               Name
                               Job or Title (if known)
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number
                               E-mail Address (ifknown)


                    Defendant No. 2
                              Name
                              Job or Title (if known)
                               Street Address
                              City and County
                               State and Zip Code
                              Telephone Number
                               E-mail Address (ifknown)


                    Defendant No. 3
                              Name
                              Job or Title (if known)
                               Street Address
                              City and County
                               State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)


                    Defendant No. 4
                              Name
                              Job or Title (if known)
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknown)




             Case 7:18-cv-00545-EKD Document 1 Filed 11/05/18 Page 2 of 7 Pageid#: 4   Page 2 of 6
ProSe 7 (Rev. 12/ 16) Compl aint for Employment Discrimination


          C.          Place of Employment

                      The address at which I sought employment or was employed by the defendant(s) is


                               Name
                               Street Address
                               City and County
                               State and Zip Code
                               Telephone Number


II.       Basis for Jurisdiction

          This action is brought for discrim ination in employment pursuant to (check all that apply) :


                 &(              Title VH ofthe Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,
                                 color, gender, religion, national origin).

                                 (Note: In order to bring suit in federal district court under Title VII, you must .first obtain a
                                 Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

                  D              Age Discrimination in Em ployment Act of 1967, as codified, 29 U .S.C. §§ 621 to 634.


                                 (Note: In order to bring suit in federal district court under the Age Discrimination in
                                 Employment Act, you must.first file a charge with the Equal Employment Opportunity
                                 Commission.)

                  D              Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

                                 (Note: In order to bring suit in federal district court under the Americans with Disabilities
                                 Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
                                 Opportunity Commission.)

                  0              Other federal law (specify the federa l law) :


                  0              Relevant state law (specify, if known):


                  0              Relevant city or county law (specify, if known) :




               Case 7:18-cv-00545-EKD Document 1 Filed 11/05/18 Page 3 of 7 Pageid#: 5                                      Page 3 of 6
ProSe 7 (Rev. 12/ 16) Complaint for Employment Discriminati on



ill.      Statement of Claim

          Write a short and plain statement ofthe claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other reli ef sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or vio lated the plaintiff's rights, including
          the dates and places of that involvement or conduct. If more than one claim is asserted, number each clai m and
          write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

          A.        The discriminatory conduct of which I complain in this action includes (check all that apply) :


                             M'           Fai lure to hire me.
                            0             Termi nation of my employment.
                            0             Fai lure to promote me.
                            0             Fai lure to accommodate my disability.
                            0             Unequal term s and conditions of my employment.
                            0             Retaliation.
                            0             Other acts (specifY) :
                                          (Note: Only those grounds raised in the charge filed with the Equal Employment
                                          Opportunity Commission can be considered by the federal district court under the
                                         federal employment discrimination statutes.)

        B.          It is my best recollection that the alleged discriminatory acts occurred on date(s)




       C.           I believe that defendant(s) (check one) :
                            IS2J'         is/are still committing these acts against me.
                            0             is/are not still committing these acts against me.


        D.          Defendant(s) discriminated against me based on my (check all that apply and explain) :
                            0             race
                            0             color
                            &t            gender/sex
                            0             religion
                            0             national origin
                            0             age (year of birth)
                                                                   ----
                                                                                (only when asserting a claim of age discrimination.)
                            0             disability or perceived disability (specifY disability)



       E.           The facts of my case are as follows . Attach additional pages if needed.




               Case 7:18-cv-00545-EKD Document 1 Filed 11/05/18 Page 4 of 7 Pageid#: 6                                        Page 4 of 6
ProSe 7 (Rev. 12/ 16) Compl aint for Employment Discrimination




                              ..Sc..c....      ~~~ ~~~------------------------------------

                    (Note: As additional support for the f acts ofyour claim, you may attach to this complaint a copy of
                    your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                    relevant state or city human rights division.)

IV.     Exhaustion of Federal Administrative Remedies

        A.          It is my best recollection that I filed a charge with the Equal Emp loyment Opportunity Commission or
                    my Equal Emp loyment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                    on (date)




        B.          The Equal Em ployment Opportunity Commission (check one):
                            D               has not issued a Notice of Right to Sue letter.
                            rsr             issued a Notice of Ri ght to Sue letter, which I received on (da te)   A\l.j"'-ST   q d-o IC'6·
                                            (Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
                                            Opportunity Commission to this complaint.)

       C.           Only litigants alleging age discrimination must answer this question.

                    Since filing my charge of age di scrimination with the Equal Employment Opportunity Commission
                    regarding the defendant's alleged di scriminatory cond uct (check one):


                            D               60 days or more have elapsed.
                            D               less than 60 days have elapsed.


V.     Relief

       State briefly and prec isely what damages or other relief the plaintiff asks the court to order. Do not make legal
       arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
       amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
       or exemplary damages c laimed, the amounts, and the reasons you claim yo u are entitled to actual or punitive
       money damages.




             Case 7:18-cv-00545-EKD Document 1 Filed 11/05/18 Page 5 of 7 Pageid#: 7
                                                                                                                                   Page 5 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrim ination




VI.     Certification and Closing

        Under Federal Rule of Civil Procedure 11 , by signing below, I certify to the best of my knowledge, information,
        and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
        unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
        nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
        evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
        opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
        requirements of Rule II.



        A.          For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.


                    Date of signing:             11-'i-l~
                                                 .., ...,



                     Signature of Plaintiff
                                                                 ;(~ L. W~---
                     Printed Name of Plaintiff
                                                                 Ke·i\r-.   L. w~--------
        B.          For Attorneys                                           ., '03   C4r.Sot\v'al(~   RooA
                                                                             l"'aepe"J~~ VA d-'fltt~
                     Date of signing:
                                                                                 c
                                                                                 ~1 G,- ~3 3 ~ 3 '1 qi")

                     Signature of Attorney
                    Printed Name of Attorney
                     Bar Number
                    Name of Law Firm
                     Street Address
                     State and Zip Code
                    Telephone Number
                    E-mail Address




             Case 7:18-cv-00545-EKD Document 1 Filed 11/05/18 Page 6 of 7 Pageid#: 8                                  Page 6 of 6
                   .. .




Case 7:18-cv-00545-EKD Document 1 Filed 11/05/18 Page 7 of 7 Pageid#: 9
